sDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/06/2022, with respect to the rejection(s) of claim(s) 1, 4-16 and 21-22 under United States Patent Application No. 2008/0135518 to Chen et al in view of United States Patent No. 6124003 to Mikami et al and United States Patent Application No. 2014/0273538 to Chen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of United States Patent No. 6476399 to Harrington et al.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plasma source electrode positioned within the substrate holder for energizing the gas mixture in the plasma processing chamber must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specifically, the substrate holder of the instant application figures are not shown to be connected to a power source, but are all shown to be grounded, which is not the a “plasma source” per se. However, for the purposes of examining based on the merits, the claims will be examined as the substrate holder 120 of the instant application being grounded and below a plasma source electrode 118.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 7, 8, 10, 11, 12, 13 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the amendment of Claim 5 from 12/27/2021 has made the plasma source electrode positioned within the substrate holder, which is not expressly shown in the instant application’s figures or in clearly recited in the specification. The plasma source electrode is specifically disclosed as being above the substrate holder and the substrate holder appears to be grounded.
For the purposes of examining based on the merits, the claim will be examined as disclosed, with a plasma source electrode above a grounded substrate holder. Claims 6, 7, 8, 10, 11, 12, 13 and 22 are rejected in part due to their dependency on Claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 9, 14 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Patent No. 6476399 to Harrington et al.
In regards to Claim 1, Harrington teaches an ion source/apparatus for treating a substrate Fig. 1, 2, 4 (substrate not shown) comprising: a plasma processing chamber (the chamber walls of 200, including 220 and 229, 216 ) comprising a chamber wall (30 as shown in Fig. 1, but interior walls for the structures of 200); a substrate holder/wafer support 270 disposed in the processing chamber 200 for receiving a substrate W to be treated (Col. 9 lines 40-50), a gas delivery system 26 that can supply a gas to the plasma processing chamber 32, the gas delivery system including an opening (as shown in Fig. 1) into the plasma processing chamber; a plasma source electrode 22 disposed within the plasma processing chamber (Col. 3 line 65-Col. 4 line 11) and positioned over the substrate holder (as it is upstream of 270, the opening over the wafer W), the plasma source electrode being configured to ionize the gas mixture into a plasma in the plasma processing chamber (Col. 4 lines 36-48); a wall electrode (interior wall of 30, powered by 42) disposed inside the plasma processing chamber and along the chamber wall between the plasma source electrode and the substrate holder (as shown in Fig. 4); a ring electrode (52, electrode with a single aperture of 54 and is electrically connected to annular plate 38, such that 52 is a ring electrode), disposed away from the chamber wall (as shown in the gap from 200 to 222 in Fig. 4), such that it has a ring shape in which an outer surface of the ring electrode is spaced from the chamber wall (as shown in Fig. 4), the ring electrode is positioned above and spaced from the substrate holder and between the wall electrode and the substrate holder (as per the combined teachings of Fig. 1 and 4) to form 59 that creates an electric field that allows an ion beam but also exerts a force on electrons and negatively charged particles in a direction opposite of beam travel, thus implicitly sending electrons back, or removes foreign particles, thus forming a plasma boundary 60, a boundary power supply 56 connected to the ring electrode such that the wall electrode and the ring electrode together form a boundary sheath region 60 that attracts electrons to the chamber wall (as the electrons 66, 66’ are repelled from 60 to return to against 14/chamber wall of 30), the electrons repelling ions away from the boundary sheath region (as 18 sends ions through 60), thereby reducing ion loss to the chamber wall (as the positive ions move through 18 and are not attracted as 66, 66’ are to 14)2Application No.: 14/932,057Reply to Final Office Action dated May 4, 2022 wherein the boundary power supply is configured to provide a negative voltage to the ring electrode (as shown in the negative terminal of 56 connected to 52, as shown in Fig. 1, 2, Col. 3 line 50-Col. 10 line 52).
Harrington does not expressly teach the gas is a gas mixture.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas is not considered a positive limitation and the apparatus of Harrington would be capable of processing a gas mixture, based on user selection of the type of gas, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 9, Harrington teaches a plasma power source 24 configured to supply power to the plasma source electrode.
In regards to Claim 14, Harrington teaches the wall electrode, the ring electrode, and the boundary power supply are configured to form a plasma potential region (ion beam of 16) spaced from the chamber wall to thereby reduce ion losses to the chamber wall (as shown in the ion beam lines of Fig. 1, 2). 
In regards to Claim 21, Harrington teaches the boundary sheath region includes electrons border a first side of the boundary sheath region (electrons that are on the left side of 60) and ions bordering a second side of the boundary sheath region as they move downstream through 18 and 16 in Fig. 1, 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6476399 to Harrington et al in view of United States Patent Application No. 2005/0016838 to Murata et al.
The teachings of Harrington are relied upon as set forth in the above 102 rejection.
In regards to Claim 4, Harrington teaches that the boundary supply power comprises a DC power source 56.
Harrington does not expressly teach that the boundary supply power is connected to both the wall electrode and the ring electrode.
Murata teaches an apparatus for treating a substrate Fig. 1, with a plasma processing chamber 1, a gas delivery system 10, 12, 18, 19, 60 Fig. 1 which includes an opening 12 into the plasma processing chamber 1, 2, that can supply a gas mixture (10, 60 and valve of 16, 17) [0052-0054], a plasma source electrode 7 disposed in the plasma processing chamber, the plasma source electrode being configured to ionize the gas mixture into a plasma in the plasma processing chamber [0043-0046]; a wall electrode (in the form of the electrode of 5 disposed in the plasma processing and positioned along the chamber wall, the electrode 30 disposed away from the chamber wall and positioned below the plasma source electrode and the wall electrode, a boundary power supply 3 (formed of A, B, C), the power supplies of A being connected to both an extraction electrode/ring electrode and the wall electrode as shown in Fig. 1, the connections of the power sources all connected to create a unified electrode sources for plasma ion beam extraction [0043-0079].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Harrington with the modified power supply of Murata, as an art analogous structure of supplying power to the ion beam electrodes to form a filtration/boundary. See MPEP 2143 Motivation B.
The resulting apparatus fulfills the limitations of the claim. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6476399 to Harrington et al in view of United States Patent No. 4574179 to Masuzawa et al.
The teachings of Harrington are relied upon as set forth in the above 102 rejection.
In regards to Claims 15 and 16, Harrington teaches the wall electrode, the ring electrode and the boundary power supply are configured to form a negative bulk potential region (area around 60 and field thus formed for pushing negative charged particles in the direction of 62) spaced from the chamber wall and thereby reduce ion losses to the chamber wall (as positive ions are attracted and maintained through 16, 18, the wall electrode, the ring electrode and the boundary power supply are further configured to form a sheath potential region 14 that is adjacent to the chamber wall and the negative bulk potential region has a potential that is more negative than a potential of the sheath potential region as the area near 30 is positively charged (see Harrington with a positive power from 42; but does not expressly teach the wall electrode is electrically isolated from the remaining portions of the chamber wall.
Masuzawa teaches that the wall electrode 6 Fig. 2 of a plasma chamber 5 is separate from the plasma chamber wall (as shown by the gaps and separate lines of Fig. 2), the wall electrode thus being electrically isolated from the remaining portions of the chamber wall as it remains an anode to the plasma source electrode of 4 (Col. 4 line 40-Col. 10 line 5).
It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Harrington with the separate, electrically isolated wall electrode of Masuzawa. See MPEP 2143 Motivation B.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. The resulting apparatus fulfills the limitations of the claims. 

Claims 5, 6, 10, 11, 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6476399 to Harrington et al in view of United States Patent No. 5531862 to Otsubo et al and United States Patent Application No. 2005/0016838 to Murata et al.
In regards to Claim 5, Harrington teaches an ion source/apparatus for treating a substrate Fig. 1, 2, 4 (substrate not shown) comprising: a plasma processing chamber (the chamber walls of 200, including 220 and 229, 216 ) comprising a chamber wall (30 as shown in Fig. 1, but interior walls for the structures of 200); a substrate holder/wafer support 270 disposed in the processing chamber 200 for receiving a substrate W to be treated (Col. 9 lines 40-50), a gas delivery system 26 that can supply a gas to the plasma processing chamber 32, the gas delivery system including an opening (as shown in Fig. 1) into the plasma processing chamber; a plasma source electrode 22 disposed within the plasma processing chamber (Col. 3 line 65-Col. 4 line 11) and positioned over the substrate holder (as it is upstream of 270, the opening over the wafer W), the plasma source electrode being configured to ionize the gas mixture into a plasma in the plasma processing chamber (Col. 4 lines 36-48); a wall electrode (interior wall of 30, powered by 42) disposed inside the plasma processing chamber and along the chamber wall between the plasma source electrode and the substrate holder (as shown in Fig. 4); a ring electrode (52, electrode with a single aperture of 54 and is electrically connected to annular plate 38, such that 52 is a ring electrode), disposed away from the chamber wall (as shown in the gap from 200 to 222 in Fig. 4), such that it has a ring shape in which an outer surface of the ring electrode is spaced from the chamber wall (as shown in Fig. 4), the ring electrode is positioned above and spaced from the substrate holder and between the wall electrode and the substrate holder (as per the combined teachings of Fig. 1 and 4) to form 59 that creates an electric field that allows an ion beam but also exerts a force on electrons and negatively charged particles in a direction opposite of beam travel, thus implicitly sending electrons back, or removes foreign particles, thus forming a plasma boundary 60, a boundary power supply/DC power supply 56 connected to the ring electrode such that the wall electrode and the ring electrode together form a boundary sheath region 60 that attracts electrons to the chamber wall (as the electrons 66, 66’ are repelled from 60 to return to against 14/chamber wall of 30), the electrons repelling ions away from the boundary sheath region (as 18 sends ions through 60), thereby reducing ion loss to the chamber wall (as the positive ions move through 18 and are not attracted as 66, 66’ are to 14)2Application No.: 14/932,057Reply to Final Office Action dated May 4, 2022 wherein the boundary power supply is configured to provide a negative voltage to the ring electrode (as shown in the negative terminal of 56 connected to 52, as shown in Fig. 1, 2, Col. 3 line 50-Col. 10 line 52).
Harrington does not expressly teach the gas is a gas mixture.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas is not considered a positive limitation and the apparatus of Harrington would be capable of processing a gas mixture, based on user selection of the type of gas, there being no structural limitations in the claims to prevent this otherwise.
Harrington does not expressly teach the substrate holder is grounded (as per the 112 1st paragraph claim interpretation above).
Otsubo teaches an apparatus Fig. 1 for treating a substrate/wafer 18, comprising: a plasma processing chamber 1 comprising a chamber wall (walls of 1); a substrate holder 2 disposed in the processing chamber, for receiving a substrate 18 to be treated; 
a gas delivery system (not shown, Col. 6 lines 21-31) that can supply a gas to the plasma processing chamber, 
a plasma source electrode 3 disposed within the plasma processing chamber and positioned over the substrate holder 2, the plasma source electrode being configured to ionize the gas mixture into a plasma in the plasma processing chamber (Col. 6 lines 21-26);
a wall electrode 4b disposed inside the plasma processing chamber and along the chamber wall (as it is formed spanning and within the walls of 1) between the plasma source electrode 3 and the substrate holder 2; 
a ring electrode 4a, the ring electrode is positioned between the wall electrode and the substrate holder, and wherein the ring electrode is positioned above and spaced from the substrate holder (as shown in Fig. 1); 
a boundary power supply 12 connected to the ring electrode such that the wall electrode and the ring electrode together form a boundary sheath region 15 that attracts electrons to the chamber wall (as the electric field is formed from the plasma in the direction toward the wall face, Col. 8 lines 13-27)
the electrons repelling ions away from the boundary sheath region, thereby reducing ion loss to the chamber wall (as the ions are targets to the surface of the substrate, Col. 9 lines 3-35; Col. 6 line 1-Col. 16 line 57). Otsubo teaches that stage is grounded so that the matching of the load impedance of the plasma can be made (Col. 6 lines 38-49).
It would be obvious to one of ordinary skill in the art, at the time of the invention, to make the substrate support of Harrington grounded as per the teachings of Otsubo. One would be motivated to do so for the predictable result of being able to match the load impedance. See MPEP 2143 Motivation A. It has also been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus substituting the substrate holder of Harrington with that of Otsubo as art analogous structures would be considered obvious to one of ordinary skill in the art at the time of the invention. See MPEP 2143 Motivation B.
Harrington in view of Otsubo do not expressly teach the DC power supply is connected to the wall electrode and the ring electrode.
Murata teaches an apparatus for treating a substrate Fig. 1, with a plasma processing chamber 1, a gas delivery system 10, 12, 18, 19, 60 Fig. 1 which includes an opening 12 into the plasma processing chamber 1, 2, that can supply a gas mixture (10, 60 and valve of 16, 17) [0052-0054], a plasma source electrode 7 disposed in the plasma processing chamber, the plasma source electrode being configured to ionize the gas mixture into a plasma in the plasma processing chamber [0043-0046]; a wall electrode (in the form of the electrode of 5 disposed in the plasma processing and positioned along the chamber wall, the electrode 30 disposed away from the chamber wall and positioned below the plasma source electrode and the wall electrode, a boundary power supply/DC power supply 3 (formed of A, B, C), the power supplies of A being connected to both an extraction electrode/ring electrode and the wall electrode as shown in Fig. 1, the connections of the power sources all connected to create a unified electrode sources for plasma ion beam extraction [0043-0079].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Harrington with the modified power supply of Murata, as an art analogous structure of supplying power to the ion beam electrodes to form a filtration/boundary. See MPEP 2143 Motivation B.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 6, Harrington teaches the DC power supply can apply a voltage having an absolute value of at least 200V (as the electrode 52 is at a voltage potential of -40kV (Col. 5 lines 30-34).
In regards to Claim 10, Harrington teaches a plasma power source 24 configured to supply a power to the plasma source electrode.
In regards to Claim 11, Harrington teaches that with respect to a vertical direction, the ring electrode is positioned between the wall electrode and the substrate holder, as the ring electrode is upstream from the substrate holder.
Furthermore, Otsubo further supports the vertical direction, as the electrodes are upstream from the substrate holder.
It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the arrangement of the electrodes and the substrate holder of Harrington, as generally shown, with the express vertical arrangement as per the teachings of Otsubo. 	
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the apparatus vertical, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). The resulting apparatus fulfills the limitations of the claim. 


Otsubo does not expressly teach the gas delivery system including an opening into the plasma processing chamber that can supply a gas mixture to the plasma processing chamber, the gas delivery system including an opening into the plasma processing chamber.
Murata teaches an ion source with a gas delivery system 10, 12, 18, 19, 60 Fig. 1 which includes an opening 12 into the plasma processing chamber 1, 2, that can supply a gas mixture (10, 60 and valve of 16, 17) [0052-0054].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Otsubo’s generic gas delivery system with the gas delivery system of Murata. See MPEP 2143 Motivation B.
Otsubo does not expressly teach that the boundary power supply is configured to provide a negative voltage to the ring electrode but teaches that the removal of foreign particles.
Harrington teaches an ion source/apparatus for treating a substrate Fig. 1, 2, 4 (substrate not shown) comprising: a plasma processing chamber (the chamber walls of 200, including 220 and 229, 216 ) comprising a chamber wall (30 as shown in Fig. 1, but interior walls for the structures of 200); a substrate holder/wafer support 270 disposed in the processing chamber 200 for receiving a substrate W to be treated (Col. 9 lines 40-50), a gas delivery system 26 that can supply a gas to the plasma processing chamber 32, the gas delivery system including an opening (as shown in Fig. 1) into the plasma processing chamber; a plasma source electrode 22 disposed within the plasma processing chamber (Col. 3 line 65-Col. 4 line 11) and positioned over the substrate holder (as it is upstream of 270, the opening over the wafer W), the plasma source electrode being configured to ionize the gas mixture into a plasma in the plasma processing chamber (Col. 4 lines 36-48); a wall electrode (interior wall of 30, powered by 42) disposed inside the plasma processing chamber and along the chamber wall between the plasma source electrode and the substrate holder (as shown in Fig. 4); a ring electrode (52, electrode with a single aperture of 54 and is electrically connected to annular plate 38, such that 52 is a ring electrode), disposed away from the chamber wall (as shown in the gap from 200 to 222 in Fig. 4), such that it has a ring shape in which an outer surface of the ring electrode is spaced from the chamber wall (as shown in Fig. 4), the ring electrode is positioned above and spaced from the substrate holder and between the wall electrode and the substrate holder (as per the combined teachings of Fig. 1 and 4) to form 59 that creates an electric field that allows an ion beam but also exerts a force on electrons and negatively charged particles in a direction opposite of beam travel, thus implicitly sending electrons back, or removes foreign particles, thus forming a plasma boundary 60, a boundary power supply 56 connected to the ring electrode such that the wall electrode and the ring electrode together form a boundary sheath region 60 that attracts electrons to the chamber wall (as the electrons 66, 66’ are repelled from 60 to return to against 14/chamber wall of 30), the electrons repelling ions away from the boundary sheath region (as 18 sends ions through 60), thereby reducing ion loss to the chamber wall (as the positive ions move through 18 and are not attracted as 66, 66’ are to 14)2Application No.: 14/932,057Reply to Final Office Action dated May 4, 2022 wherein the boundary power supply is configured to provide a negative voltage to the ring electrode (as shown in the negative terminal of 56 connected to 52, as shown in Fig. 1, 2, Col. 3 line 50-Col. 10 line 52).
 In regards to Claim 22, Harrington teaches the boundary sheath region includes electrons border a first side of the boundary sheath region (electrons that are on the left side of 60) and ions bordering a second side of the boundary sheath region as they move downstream through 18 and 16 in Fig. 1, 2).

Claims 7, 8, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6476399 to Harrington et al in view of United States Patent No. 5531862 to Otsubo et al and United States Patent Application No. 2005/0016838 to Murata et al, as applied to Claim 5 above, and in further view of United States Patent No. 4574179 to Masuzawa et al.
The teachings of Harrington in view of Otsubo, and Murata are relied upon as set forth in the above 103 rejection of Claim 5.
In regards to Claims 7 and 8, Harrington in view of Otsubo, and Murata do not expressly teach the DC power supply can apply a voltage having an absolute value of no more than 500V or an absolute value of no more than 200V.
 Masuzawa teaches that the voltage applied to the grid 10/ring electrode is 200 V (Col. 6 line 13-Col. 8 line 10).
It would be obvious to one of ordinary skill in the art, at the time of the invention, to have applied the voltage teachings for the ring electrode, as a known value to be applied for power to the ring electrode. It is further noted that this particular limitation is that of a functional limitation, and though this has been rejected through express teachings of Masuzawa, the combined teachings of Harrington in view of Otsubo, and Murata and in further view of Masuzawa would be capable of powering the ring electrode at 200V. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claims 12 and 13, Harrington teaches the wall electrode, the ring electrode and the boundary power supply are configured to form a negative bulk potential region (area around 60 and field thus formed for pushing negative charged particles in the direction of 62) spaced from the chamber wall and thereby reduce ion losses to the chamber wall (as positive ions are attracted and maintained through 16, 18, the wall electrode, the ring electrode and the boundary power supply are further configured to form a sheath potential region 14 that is adjacent to the chamber wall and the negative bulk potential region has a potential that is more negative than a potential of the sheath potential region as the area near 30 is positively charged (see Harrington with a positive power from 42; but does not expressly teach the wall electrode is electrically isolated from the remaining portions of the chamber wall.
Masuzawa teaches that the wall electrode 6 Fig. 2 of a plasma chamber 5 is separate from the plasma chamber wall (as shown by the gaps and separate lines of Fig. 2), the wall electrode thus being electrically isolated from the remaining portions of the chamber wall as it remains an anode to the plasma source electrode of 4 (Col. 4 line 40-Col. 10 line 5).
It would be obvious to one of ordinary skill in the art, at the time of the invention, to have modified the apparatus of Harrington with the separate, electrically isolated wall electrode of Masuzawa. See MPEP 2143 Motivation B.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. The resulting apparatus fulfills the limitations of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: United States Patent No. 5133825 to Hakamata, which teaches a positive ion beam and power arrangements therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716